          Case 2:19-cv-13184-ILRL-DMD Document 87 Filed 10/12/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 ETDO PRODUCTIONS, LLC,

                      Plaintiff,

              v.

 ALFREDO CRUZ, MICHELE ROSSI,
 MICHELE HUDAK, MARISA NAQUIN,
 SONYA BOURGEOIS, LISETTE BAYLE,
 RENEE PASTOR, and DISCO AMIGOS
                                 CIVIL ACTION NO. 19-CV-13184-ILRL-
 SOCIAL AID AND PLEASURE CLUB,
                                 DMD
                     Defendants.
                                                 JUDGE IVAN L.R. LEMELLE
 DISCO AMIGOS SOCIAL AID AND
                                                 MAGISTRATE JUDGE DANA M.
 PLEASURE CLUB,
                                                 DOUGLAS
                   Counterclaimant,

              v.

 ETDO PRODUCTIONS, LLC, JERRY
 LENAZ, and FRANCOIS CAMENZULI,

               Counter-Defendants.


    DEFENDANTS’ MOTION FOR LEAVE TO FILE MOTION IN LIMINE OUT OF
      TIME AND FOR AN EXPEDITED RULING ON THE MOTION IN LIMINE


          COMES NOW, Defendants Disco Amigos Social Aid and Pleasure Club, Alfredo Cruz,

Michele Rossi, Michele Hudak, Marisa Naquin, Sonya Bourgeois, Lisette Bayle, and Renee Pastor

(collectively the “Non-Profit”), by and through undersigned counsel, and who respectfully request

this Honorable Court to grant this motion for leave to file a motion in limine out of time and for

an expedited ruling on the motion in limine. The proposed motion in limine accompanies this

filing.




                                               -1-
       Case 2:19-cv-13184-ILRL-DMD Document 87 Filed 10/12/20 Page 2 of 3




       In support thereof:

       1.      Discovery closed on September 1, 2020.

       2.      The deadline for motions in limine was September 21, 2020.

       3.      The parties separately submitted proposed pre-trial orders on September 28, 2020.

       4.      The Court ordered the parties to resubmit a joint proposed pre-trial order on or

before October 6, 2020.

       5.      A final pre-trial conference is set for October 13, 2020.

       6.      Trial is set for October 26, 2020.

       7.      But on October 6, 2020, after exchanging revisions beforehand, counsel for

Plaintiff filed the “Joint” Proposed Pre-Trial Order [Doc. 85], which comprises a section

substantially modified by Plaintiff, without first circulating the modified section to counsel for the

Non-Profit. In that substantially modified section, Plaintiff for the first time alleged new material

facts and introduced new legal theories that have not been alleged in ANY of Plaintiff’s pleadings

or motions. The new alleged material facts and new legal theories were never even part of the first

proposed pre-trial order filed by Plaintiff.

       8.      The accompanying motion in limine seeks to exclude any argument, witness

testimony, documentary evidence, or other reference to the new alleged material facts and new

legal theories set forth by Plaintiff for the first time in the “Joint” Proposed Pre-Trial Order [Doc.

85].

       9.      As discussed in accompanying motion in limine, the Non-Profit is prejudiced by

Plaintiff’s eleventh-hour actions and would be severely prejudiced if Plaintiff is able to introduce

these new material “facts” and new legal theories during trial.

       10.     The time to brief said motion however exceeds the trial date.




                                                 -2-
      Case 2:19-cv-13184-ILRL-DMD Document 87 Filed 10/12/20 Page 3 of 3




       WHEREFORE, the Non-Profit respectfully requests that this Court hear the proposed

motion in limine on an expedited basis.



        RESPECTFULLY SUBMITTED this 12th day of October 2020.

                                          /s/ Thomas S. Keaty
                                          Thomas S. Keaty (#7666) – TA
                                          KEATY LAW FIRM LLC
                                          365 Canal Street, Suite 2410
                                          New Orleans, Louisiana 70130
                                          (504) 524-2100
                                          tskeaty@keatypatentfirm.com

                                          -and-

                                          /s/ Steven M. Hannan
                                          Steven M. Hannan (#33878)
                                          Hannan, Giusti & Hannan L.L.P.
                                          2201 Ridgelake Drive
                                          Metairie, Louisiana 70001
                                          (504) 831-5300
                                          steven@hghlaw.com

                                          Attorneys for ALFREDO CRUZ, MICHELE ROSSI,
                                          MICHELE HUDACK, MARISA NAQUIN, SONYA
                                          BOURGEOIS, LISETTE BAYLE, RENEE PASTOR
                                          and DISCO AMIGOS SOCIAL AID AND
                                          PLEASURE CLUB

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 12, 2020 a copy of the above and foregoing
DEFENDANTS’ MOTION FOR LEAVE TO FILE MOTION IN LIMINE OUT OF TIME AND
FOR AN EXPEDITED RULING ON THE MOTION IN LIMINE was served upon all known
counsel of record via the Court’s CM/ECF electronic filing system.

                                          By: /s/ Thomas S. Keaty
                                                      THOMAS S. KEATY




                                            -3-
